Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page
                                                                     FILED 1
                                                                           byof 15
                                                                                YH                            D.C.


                                                                                          Sep 27, 2019
                               UNITEI> STATES DISTRICT COURT                                AN GELA E. NOBLE
                                                                                           CLERK U.S. DIST. CT.
                               SOUTHERN DISTRICT OF FLORIDA                                S. D. OF FLA. - MIAMI

                    19-60277-CR-MORENO/SELTZER
                         Case No.
                                  ----      ----- - --
                                  18 u.s.c. § 371
                                       18 U.S.C. § 982(a)(7)


  UNITED STATES OF AMERICA

  vs.

  JOSEPH RICCIARDI,

                       Defendant.
 -------------I
                                        INFORMATION

        The United States Attorney charges that:

                                  GENERAL ALLEGATIONS

        At all times material to this Information

                                    MEDICARE PROGRAM

        l.      The Medicare Program ("Medicare") was a federally funded program that provided

 free or below-cost health care benefits to certain individuals, primarily the elderly, blind, and

 disabled. The benefits available under Medicare were governed by federal statutes and regulations.

 The United States Department of Health and Human Services ("HHS"), through its agency, the

 Centers for Medicare and Medicaid Services ("CMS"), oversaw and administered Medicare.

 Individuals who received benefits under Medicare were commonly referred to as Medicare

 "beneficiaries."

        2.      Medicare was a "health care benefit program," as defined by Title 18, United States

 Code, Section 24(b) and a "Federal health care program," as defined by Title 42, United States

 Code, Section l 320a-7b(f).
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 15



         3.     Medicare programs covermg different types of benefits were separated into

 different program "parts." "Part A" of the Medicare program covered health services provided by

 hospitals, skilled nursing facilities, hospices and home health agencies. "Part B" of the Medicare

 Program was a medical insurance program that covered, among other things, medical services

 provided by physicians, medical clinics, laboratories and other qualified health care providers,

 such as office visits, minor surgical procedures, and laboratory testing, that were medically

 necessary and ordered by licensed medical doctors or other qualified health care providers. The

 Medicare Advantage Program, formerly known as "Part C" or "Medicare+Choice," is described

 in further detail below.

         4.     Physicians, clinics and other health care providers, including laboratories, that

 provided services to Medicare beneficiaries were able to apply for and obtain a "provider number."

 A health care provider that received a Medicare provider number was able to file claims with

 Medicare to obtain reimbursement for services provided to beneficiaries.

         5.     A Medicare claim was required to contain certain important information, including:

 (a) the Medicare beneficiary's name and Health Insurance Claim Number ("HICN"); (b) a

 description of the health care benefit, item, or service that was provided or supplied to the

 beneficiary; (c) the billing codes for the benefit, item, or service; (d) the date upon which the

 benefit, item, or service was provided or supplied to the beneficiary; and (e) the name of the

 referring physician or other health care provider, as well as a unique identifying number, known

 either as the Unique Physician Identification Number ("UPIN") or National Provider Identifier

  ("NPI"). The claim form could be submitted in hard copy or electronically.

                            PART B COVERAGE AND REGULATIONS

         6.     CMS acted through fiscal agents called Medicare administrative contractors



                                                 2
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 15



  ("MACs"), which were statutory agents for CMS for Medicare Part B. The MACs were private

  entities that reviewed claims and made payments to providers for services rendered to Medicare

  beneficiaries. The MACs were responsible for processing Medicare claims arising within their

  assigned geographical area, including determining whether the claim was for a covered service.

         7.      Novitas Solutions Inc. ("Novitas") was the MAC for the consolidated Medicare

 jurisdictions that covered Louisiana, Mississippi, Oklahoma, Texas, and Pennsylvania. Palmetto

  GBA ("Palmetto") was the MAC for the consolidated Medicare jurisdictions that included

  Georgia, Alabama, Tennessee, South Carolina, North Carolina, Virginia, and West Virginia.

         8.      To receive Medicare reimbursement, providers had to make appropriate application

 to the MAC and executed a written provider agreement. The Medicare provider enrollment

  application, CMS Form 855B, was required to be signed by an authorized representative of the

 provider. CMS Form 855B contained a certification that stated:

                 I agree to abide by the Medicare laws, regulations, and program
                 instructions that apply to this provider. The Medicare laws,
                 regulations, and program instructions are available through the
                 Medicare contractor. I understand that payment of a claim by
                 Medicare is conditioned upon the claim and the underlying
                 transaction complying with such laws, regulations and program
                 instructions (including, but not limited to, the federal anti-kickback
                 statute and the Stark law), and on the provider's compliance with all
                 applicable conditions of participation in Medicare.

         9.      CMS Form 855B contained additional certifications that the provider "will not

  knowingly present or cause to be presented a false or fraudulent claim for payment by Medicare

  and will not submit claims with deliberate ignorance or reckless disregard of their truth or falsity."

         10.     Payments under Medicare Part B were often made directly to the health care

  provider rather than to the patient or beneficiary. For this to occur, the beneficiary would assign

  the right of payment to the health care provider. Once such an assignment took place, the health



                                                    3
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 15



 care provider would assume the responsibility for submitting claims to, and receiving payments

 from, Medicare.

                          THE MEDICARE ADVANTAGE PROGRAM

         11.    The      Medicare Advantage     Program,    formerly   known as      "Part C"     or

 "Medicare+Choice," provided Medicare beneficiaries with the option to receive their Medicare

 benefits through a wide variety of private managed care plans, including health maintenance

 organizations ("HMOs"), provider sponsored organizations ("PSOs"), preferred provider

 organizations ("PPOs"), and private fee-for-service plans ("PFFS"), rather than through the

 original Medicare program (Parts A and B).

         12.    Private health insurance companies offering Medicare Advantage plans were

 required to provide Medicare beneficiaries with the same services and supplies offered under

 Parts A and B of Medicare. To be eligible to enroll in a Medicare Advantage plan, a person had

 to have been entitled to benefits under Part A and Part B of the Medicare Program.

         13.    A number of companies, including UnitedHealth Group, Inc. ("UnitedHealth"),

 Humana Inc. ("Humana"), WellCare Health Plans, Inc. ("WellCare") and CVS Health

  Corporation ("CVS Health"), along with their related subsidiaries and affiliates, contracted with

  CMS to provide managed care to Medicare Advantage beneficiaries through various plans.

         14.    Medicare Advantage plans, including UnitedHealth, Humana, WellCare and CVS

  Health were "health care benefit programs," as defined by Title 18, United States Code,

  Section 24(b), and "Federal health care program[s]," as defined by Title 42, United States Code,

  Section 1320a-7b(f).

         15.    These companies, through their respective Medicare Advantage programs, often

  made payments directly to physicians, medical clinics, or other health care providers, rather than



                                                  4
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 15



  to the Medicare Advantage beneficiary that received the health care benefits, items, and services.

  This occurred when the provider accepted assignment of the right to payment from the

  beneficiary.

         16.     To obtain payment for services or treatment provided to a beneficiary enrolled in

  a Medicare Advantage plan, physicians, medical clinics, and other health care providers had to

  submit itemized claim forms to the beneficiary's Medicare Advantage plan. The claim forms

  were typically submitted electronically via the internet. The claim form required certain important

  information, including the information described above in paragraph 5 of this Indictment.

         17.     When a provider submitted a claim form to a Medicare Advantage program, the

 provider party certified that the contents of the form were true, correct, complete, and that the

  form was prepared in compliance with the laws and regulations governing the Medicare program .

 .The submitting party also certified that the services being billed were medically necessary and

  were in fact provided as billed.

         18.     The private health insurance companies offering Medicare Advantage plans were

 paid a fixed rate per beneficiary per month by the Medicare program, regardless of the actual

  number or type of services the beneficiary received.        These payments by Medicare to the

  insurance companies were known as "capitation" payments. Thus, every month, CMS paid the

 health insurance companies a pre-determined amount for each beneficiary who was enrolled in a

  Medicare Advantage plan, regardless of whether or not the beneficiary utilized the plan's services

 that month. CMS determined the per-patient capitation amount using actuarial tables, based on a

 variety of factors, including the beneficiary's age, sex, severity of illness, and county ofresidence.

  CMS adjusted the capitation rates annually, taking into account each patient's previous illness

  diagnoses and treatments. Beneficiaries with more illnesses or more serious conditions would



                                                   5
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 15



 rate a higher capitation payment than healthier beneficiaries.

                                  CANCER GENOMIC TESTS

         19.    Cancer genomic ("CGx") testing used DNA sequencing to detect mutations in

  genes that could indicate a higher risk of developing certain types of cancers in the future. CGx

 testing was not a method of diagnosing whether an individual presently had cancer.

         20.    Medicare did not cover diagnostic testing that was "not reasonable and necessary

 for the diagnosis or treatment of illness or injury or to improve the functioning of a malformed

 body member." Title 42, United States Code, Section 1395y(a)(l)(A). Except for certain statutory

 exceptions, Medicare did not cover "examinations performed for a purpose other than treatment

 or diagnosis of a specific illness, symptoms, complaint or injury." Title 42, Code of Federal

 Regulations, Section 411.15( a)(l ). Among the statutory exceptions Medicare covered were cancer

 screening tests such as "screening mammography, colorectal cancer screening tests, screening

 pelvic exams, [and] prostate cancer screening tests." Id.

         21.    If diagnostic testing were necessary for the diagnosis or treatment of illness or

 injury or to improve the functioning of a malformed body member, Medicare imposed additional

 requirements before covering the testing. Title 42, Code of Federal Regulations, Section 410.32(a)

 provided, "All diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests must

 be ordered by the physician who is treating the beneficiary, that is, the physician who furnishes a

 consultation or treats a beneficiary for a specific medical problem and who uses the results in the

 management of the beneficiary's specific medical problem." "Tests not ordered by the physician

 who is treating the beneficiary are not reasonable and necessary." Id.

         22.    Because CGx testing did not diagnose cancer, Medicare only covered such tests in

 limited circumstances, such as when a beneficiary had cancer and the beneficiary's treating



                                                  6
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 7 of 15



  physician deemed such testing necessary for the beneficiary's treatment of that cancer. Medicare

  did not cover CGx testing for beneficiaries who did not have cancer or lacked symptoms of cancer.

                                          TELEMEDICINE

         23.     Telemedicine provided a means of connecting patients to doctors by usmg

 telecommunications technology, such as the internet or telephone, to interact with a patient.

         24.     Telemedicine companies provided telemedicine services to individuals by hiring

  doctors and other health care providers. Telemedicine companies typically paid doctors a fee to

  conduct consultations with patients.    In order to generate revenue, telemedicine companies

 typically either billed insurance or received payment from patients who utilized the services of the

 telemedicine company.

         25.     Medicare Part B covered expenses for specified telehealth services if certain

 requirements were met. These requirements included that (a) the beneficiary was located in a rural

 or health professional shortage area; (b) services were delivered via an interactive audio and video

 telecommunications system; and (c) the beneficiary was a practitioner's office or a specified

 medical facility - not at a beneficiary's home - during the telehealth consultation with a remote

 practitioner.

                        THE DEFENDANT AND RELATED ENTITIES

         26.     Laboratory 1, a corporation organized under the laws of Florida and later merged

 with a corporation organized under the laws of Georgia, was a laboratory that purportedly provided

 CGx testing to Medicare beneficiaries.

         27.     Laboratory 2, a corporation organized under the laws of Oklahoma, was a

 laboratory that purportedly provided CGx testing to Medicare beneficiaries.

         28.     Laboratory 3, a corporation organized under the laws of Louisiana, was a laboratory



                                                  7
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 8 of 15



 that purportedly provided CGx testing to Medicare beneficiaries.

        29.     Company 1 was a corporation organized under the law of Florida with its principal

 place of business located in Broward County, Florida.

        30.     JAG Holdings, Inc., JRICCI Management Company and JRAC Holdings, LLC,

 were all corporations organized under the laws of Georgia.

        31.     Defendant JOSEPH RICCIARDI, a resident of Gwinnett County, Georgia, was

 an owner of JAG Holdings, Inc., JRICCI Management Company and JRAC Holdings, LLC,

 collectively, the "Ricciardi Entities."

        CONSPIRACY TO SOLICIT AND RECEIVE HEALTH CARE KICKBACKS
                                (18 .s.c. § 371)

        From in or around November 2017, through in or around August 2019, in Broward County,

 in the Southern District of Florida, and elsewhere, the defendant,

                                       JOSEPH RICCIARDI,

 did willfully, that is, with the intent to further the object of the conspiracy, and knowingly combine,

 conspire, confederate and agree with others, known and unknown to the United States Attorney,

 to commit an offense against the United States, that is, to violate Title 42, United States Code,

 Section 1320a-7b(b)(1 )(A), by knowingly and willfully soliciting and receiving remuneration,

 specifically, kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and in kind,

 in return for referring individuals for the furnishing and arranging for the furnishing of any item

 and service for which payment may be made in whole or in part by a Federal health care program,

 that is, Medicare and Medicare Advantage plans.




                                                   8
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 9 of 15




                                PURPOSE OF THE CONSPIRACY

         32.     It was a purpose of the conspiracy for the defendant and his co-conspirators to

  unlawfully enrich themselves by: (a) soliciting and receiving kickbacks and bribes in return for

  recruiting and referring Medicare beneficiaries to Laboratories 1-3; (b) submitting and causing the

  submission of claims to Medicare and Medicare Advantage plans for CGx tests that Laboratories

  1-3 purported to provide to those Medicare beneficiaries; (c) concealing the kickbacks and bribes;

  and (d) diverting proceeds for their personal use and benefit, the use and benefit of others and to

  further the conspiracy.

                                      MANNER AND MEANS

         The manner and means by which the defendant and his co-conspirators sought to

  accomplish the objects and purpose of the conspiracy included, among other things, the following:

         33.     JOSEPH RICCIARDI paid Company 1 to recruit Medicare beneficiaries with

  telemarketing campaigns, and induce them to accept CGx tests regardless of medical necessity.

         34.     JOSEPH RICCIARDI and others obtained doctor's orders for CGx tests for the

  recruited Medicare beneficiaries by paying telemedicine companies kickbacks and bribes.            The

  ordering doctors were not treating the beneficiaries for cancer or symptoms of cancer, did not use

 the test results in the treatment of the beneficiaries, and did not conduct a proper telemedicine visit.

         35.     JOSEPH RICCIARDI and others solicited and received kickbacks and bribes

  from Laboratories 1-3 in exchange for doctor's orders for CGx tests and other Medicare-required

  documents that would be used to support claims to Medicare and Medicare Advantage plans for

 those tests from Laboratories 1-3.

         36.     JOSEPH RICCIARDI entered into sham contracts with Laboratories 1-3 that

  disguised the kickbacks and bribes as payments from Laboratories 1-3 for marketing services.



                                                    9
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 10 of 15



  disguised the kickbacks and bribes as payments from Laboratories 1-3 for marketing services.

         37.      JOSEPH RICCIARDI and others caused Laboratories 1-3 to submit claims to

  Medicare and Medicare Advantage plans.

         38.      As a result of these claims, Medicare and Medicare Advantage plans made

  payments to Laboratories 1-3.

                                           OVERT ACTS

         In furtherance of the conspiracy, and to accomplish its object and purpose, at least one co-

  conspirator committed and caused to be committed, in the Southern District of Florida, at least one

  of the following overt acts, among others:

         1.       On or about May 2, 2018, JOSEPH RICCIARDI paid Company 1 approximately

  $37,143, via check, for the referral of Medicare beneficiaries to Laboratory 1.

         2 .. ,   On or about June 27, 2018, JOSEPH RICCIARDI solicited and received

  approximately $69,550, via electronic transfer, for the referral of Medicare beneficiaries to

  Laboratory 1 that had been recruited by Company 1.

         3.       On or about February 27, 2019, JOSEPH RICCIARDI solicited and received

  approximately $37,616, via wire transfer, for the referral of Medicare beneficiaries to Laboratories

  1-3 that had been recruited by Company 1.

         All in violation of Title 18, United States Code, Section 371.




                                                  10
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 11 of 15



                                            FORFEITURE
                                           (18 u.s.c. § 982)

         1.      The allegations of this Information are re-alleged and by this reference fully

  incorporated herein for purposes of alleging criminal forfeiture to the United States of certain

  property in which the defendant has an interest.

         2.      Upon conviction of a criminal conspiracy to commit a violation of Title 42, United

  States Code, Section 1320a-7b, as alleged in this Information, the defendant shall forfeit to the

  United States any property, real or personal, that constitutes or is derived, directly or indirectly,

  from gross proceeds traceable to the commission of the offense, pursuant to Title 18, United States

  Code, Section 982(a)(7).

         3.      The property subject to forfeiture includes, but is not limited to, the sum of money

  equal in value to the gross proceeds traceable to the commission of the violation alleged in this

  Information, which the United States will seek as a forfeiture money judgment as part of each

  defendant's sentence.

         4.      If any of the property described above, as a result of any act or omission of the

  defendant:

                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with a third party;

                 c. has been placed beyond the jurisdiction of the court;

                 d. has been substantially diminished in value; or

                 e. has been co-mingled with other property which cannot be divided without

                     difficulty,




                                                     11
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 12 of 15



  the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

  21, United States Code, Section 853(p ), as incorporated by Title 18, United States Code, Section

  982(b)(l).

          All pursuant to Title 18, United States Code, Sections 982(a)(7), and the procedures set

  forth in Title 21, United States Code, Section 853, as incorporated by Title 18, United States Code,

  Section 982(b )(1 ).




                                                    AmNAFAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY


                                                    ALLAN MEDINA
                                                    ACTING DEPUTY CHIEF
                                                    CRIMINAL DIVISION, FRAUD SECTION
                                                    U.S. DEPARTMENT OF JUSTICE




                                                    TIMO~~h
                                                    JAMES AYES
                                                    TRIAL ATTORNEY
                                                    CRIMINAL DIVISION, FRAUD SECTION
                                                    U.S. DEPARTMENT OF JUSTICE




                                                   12
 Case 0:19-cr-60277-FAM Document
                           UNITED1STATES
                                    Entered on FLSD
                                         DISTRICT    Docket 09/27/2019 Page 13 of 15
                                                  COURT
                                                   SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                                        CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                 CERTIFICATE OF TRIAL ATTORNEY*
JOSEPH RICCIARDI,
                                                                 Superseding Case Information:
                                    Defendant.

Court Division: (Select One)                                     New defendant(s)           Yes   No
       Miami                 Key West                            Number of new defendants
 ,1    FTL                   WPB                 FTP             Total number of counts

         I.       I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.        Interpreter:    (Yes or No)               No
                  List language and/or dialect
        4.       This case will take _O_ days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                       (Check only one)


                                                       ./
        I        0 to 5 days                                            Petty
        II       6 to 10 days                                           Minor
        III      11 to 20 days                                          Misdem.
        IV       21 to 60 days                                          Felony              ./

        V        61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?            Yes             No ✓

         8.       Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ,1




                                                                         TIMOTHYP~{.--
                                                                         DOJ TRIAL ATTORNEY
                                                                         COURT ID NO. A5502016
 *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 14 of 15




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


                                       PENALTY SHEET

  Defendant's Name:                   JOSEPH RICCIARDI

  Case No:   -------------------------------
  Count#:    1

    Conspiracy to Solicit and Receive Health Care Kickbacks

    Title 18 United States Code Section 371

  *Max Penalty:    Five (5) years' imprisonment

  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
  Case 0:19-cr-60277-FAM Document 1 Entered on FLSD Docket 09/27/2019 Page 15 of 15

AO 455 (Rev. 01/09) Waiver ofan Indictment


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                               Southern District of Florida

                 United States of America                   )
                                V.                          )       Case No.
                                                            )
                   JOSEPH RICCIARDI,                        )
                            Defendant                       )

                                             WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:
                                                                                      Defendant's signature




                                                                                Signature of defendant ·s attorney



                                                                               Printed name of defendant ·s attorney




                                                                                        Judge ·s signature



                                                                                  Judge ·sprinted name and title
